 

Exhibit 10-2

 

 

 

LEARNING TREE INTERNATIONAL, INC.

 

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

 

To:       [name of Optionee] (“Optionee”)

 

From:   Learning Tree International, Inc.

 

Date:    [Insert Date]

 

 

Learning Tree International, Inc. (“Learning Tree”) has adopted the 2018 Equity
Incentive Plan (the “Plan”) under which Learning Tree may grant options to
purchase shares of Learning Tree's Common Stock, $.0001 par value (the “Common
Stock”). We are pleased to inform you that the Compensation Committee of our
Board of Directors (the “Committee”) has decided to grant you an option under
the Plan (your “Option”). Any capitalized terms not defined herein shall have
the meaning ascribed to them in the Plan.

 

Your Option will be governed by the Plan, the attached Standard Terms and
Conditions (the “Terms”) and the following specific provisions (which are
subject to adjustment under the Plan and the Terms):

 

The “Date of Grant” for your Option is: [Insert Detail]

 

The “Expiration Date” of your Option is: [Insert Detail]

 

The “Exercise Price” per share for your Option is: [Insert Detail]           

 

The “Number of Shares” covered by your Option is: [Insert Detail]

 

Your Option is an incentive stock option (ISO) to the extent permitted by IRS
regulations.

 

Vesting. As a Company Employee, you will earn the right to exercise twenty-five
percent (25%) of your Number of Shares on each of [Insert Detail], [Insert
Detail], [Insert Detail] and [Insert Detail] if you are employed by the Company
or its subsidiaries on such date, except as otherwise set forth in the Terms. As
an example, at any time after [Insert Detail] but before [Insert Detail], the
maximum number of shares you may purchase or have purchased under this Option is
[Insert Detail] of the Number of Shares; after [Insert Detail], you may purchase
up to the total Number of Shares. Of course, you can never exercise the Option
after the Expiration Date (as adjusted under the Terms).

 

 

--------------------------------------------------------------------------------

 

 

Please review the Plan and the Terms carefully, as they control your rights
under your Option. Then sign (and if you are married, have your spouse sign) one
copy of this letter and return it to [Insert Detail]. If you have any questions,
please call [Insert Detail].

 

We appreciate your continuing efforts on behalf of Learning Tree.

 

 

     

Very truly yours,

Learning Tree International, Inc.

   

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

I hereby accept this Option and have reviewed the Plan and the Terms. I
understand that I will lose my right to exercise my Option under certain
circumstances, including my ceasing to be an employee of Learning Tree, whether
voluntary or not. I further understand that I may not transfer my Option except
under circumstances described in the Plan.

   

 

“Optionee”

 

 

 

 

 

 

 

I agree to be bound by all of the terms and conditions of the Option, including
those set forth in the Plan and the Terms.

 

   

Optionee's Spouse

     

 

Name:

 

 

 

 

 

 

 

 

 

THE OPTION AND ANY SHARES ISSUABLE UNDER IT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, SOLD,
ASSIGNED, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS THEREOF AND ANY APPLICABLE STATE SECURITIES LAWS
AND AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER HEREOF THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

 

--------------------------------------------------------------------------------

 

 

STANDARD TERMS AND CONDITIONS

These Standard Terms and Conditions are attached to a letter (the “Option
Letter”) from Learning Tree International, Inc. (“Learning Tree”) granting an
Option to you, and are intended to govern that Option. All capitalized terms not
specifically defined in these Standard Terms and Conditions have the meanings
set forth in the Incentive Stock Option Award Agreement or in Learning Tree's
2018 Equity Incentive Plan.

 

1.     Option. You may exercise the Option to buy all or any part of any Number
of Shares of Common Stock which is then exercisable at the Exercise Price per
share until the Expiration Date.

 

2.     Manner of Exercise. This Option may be exercised only (i) during your
lifetime, by you; (ii) to the extent permitted by the Committee, by your
designated beneficiary in the event of your death; and (iii) after your death,
by your transferees by will or the laws of descent or distribution. To exercise
this Option, you must provide Learning Tree with (a) a written notice of
exercise in the form attached hereto as Exhibit A, and (b) the full purchase
price of the shares to be purchased (i) in cash or by check payable to the order
of Learning Tree or (ii) by delivery of shares of Common Stock of Learning Tree
previously purchased on the open market or acquired more than six months
previously through exercise of a stock option, and in your possession, valued at
fair market value, or (iii) in consideration received from a licensed broker
under a cashless exercise program, or (iv) any combination of the foregoing or
such other consideration as permitted by applicable laws and the Committee. This
Option may not be exercised for a fraction of a share and no partial exercise of
this Option may be for less than (a) one hundred (100) shares or (b) the total
number of shares then eligible for exercise, if less than one hundred
(100) shares.

 

3.     Termination of Service; Death or Disability. The Expiration Date is the
earlier of (i) the date set out in this Award Agreement or (ii) the expiration
of five (5) years from the Date of Grant, or (iii) the expiration of a period
following the time you cease (whether voluntarily or involuntarily) to be an
employee of Learning Tree or its subsidiaries, which period will be (a) three
(3) months if you ceased to be an Employee for any reason other than your death
or Disability, or (b) twelve (12) months if you die or become Disabled while you
are an employee of Learning Tree or one of its subsidiaries. Any options not
exercisable on the date that you cease to be an Employee (whether voluntarily or
involuntarily) will be of no further force or effect.

 

4.      Shares to be Issued in Compliance with Applicable Laws and Exchange
Rules. By accepting the Option, you represent and agree, for yourself and any
person entitled to exercise this Option, that none of the shares purchased on
exercise of the Option will be acquired with a view to any sale, transfer or
distribution in violation of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder, any
applicable state “blue sky” laws or any applicable foreign laws. If required by
the Committee at the time the Option is exercised, the person entitled to
exercise the Option shall furnish evidence satisfactory to Learning Tree to such
effect (including a written representation and an indemnification of Learning
Tree in the event of any violation of any applicable laws). Learning Tree does
not have to issue any shares on the exercise of this Option if there has not
been full compliance with all applicable requirements of the Securities Act
(whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of any national securities exchange on which
shares of the same class are then listed and any other requirements of law or of
any regulatory bodies having jurisdiction over such issuance.

 

 

--------------------------------------------------------------------------------

 

 

5.      Withholding of Taxes. Upon the exercise of this Option, Learning Tree
may require the person entitled to exercise it to pay Learning Tree the amount
of any taxes which Learning Tree is required to withhold with respect to the
exercise.

 

6.      No Assignment or Transfer. This Option and all other rights and
privileges granted hereby shall not be transferred, either voluntarily or by
operation of law except (i) by will or the laws of descent and distribution or
(ii) to your designated beneficiary to the extent permitted by the Committee. If
there is any other attempt to transfer this Option or any other right or
privilege granted hereby, this Option and all rights and privileges granted
hereby shall immediately become null and void and be of no further force or
effect.

 

7.      Participation in Other Company Plans. The grant of this Option will not
affect any right you might otherwise have to participate in and receive benefits
under the then current provisions of any pension, insurance, or profit sharing
program of Learning Tree or of any subsidiary of Learning Tree.

 

8.      Not an Employment or Service Contract. Nothing in this Option is to be
construed as an agreement, express or implied, by Learning Tree or any of its
subsidiaries to employ you or contract for your services, nor will it restrict
Learning Tree's or such subsidiary's right to discharge you or cease contracting
for your services or to modify, extend or otherwise affect in any manner
whatsoever, the terms of any employment agreement or contract for services which
may exist between you and Learning Tree or any of its subsidiaries.

 

9.      No Rights as a Shareholder Until Issuance of Stock Certificate. Neither
you nor any other person legally entitled to exercise this Option will be
entitled to any of the rights or privileges of a shareholder of Learning Tree
with respect to any shares issuable upon any exercise of this Option unless and
until a certificate or certificates representing the shares shall have been
actually issued and delivered.

 

10.      Agreement Subject to Plan. This Option is subject to, and Learning Tree
and you agree to be bound by, all of the terms and conditions of the Plan, as it
may be amended from time to time in accordance with its terms. No amendment to
the Plan will adversely affect your rights under this Option in a material
manner without your prior written consent.

 

11.      Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute our entire agreement
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of Learning Tree and you with respect to the
subject matter hereof. The interpretation, performance and enforcement of this
Agreement shall be governed by the internal substantive laws of the State of
Delaware, without regard to the conflict of laws provisions of that or any other
State. The Option can only be amended in a writing executed by a duly authorized
Executive Officer of Learning Tree.

 

12.      Disqualifying Dispositions. If Shares acquired upon exercise of an
Incentive Stock Option are disposed of within two (2) years following the Date
of Grant or one (1) year following the transfer of such Shares to you upon
exercise, you shall, promptly following such disposition, notify the Committee
in writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.

 

 

--------------------------------------------------------------------------------

 

 

13.     Consultation with Professional Tax and Investment Advisors. Optionee
acknowledges that the grant, exercise and vesting with respect to this Option,
and the sale or other taxable disposition of the Shares, may have tax
consequences pursuant to the Internal Revenue Code or under local, state or
international tax laws. Optionee further acknowledges that Optionee is relying
solely and exclusively on Optionee’s own professional tax and investment
advisors with respect to any and all such matters (and is not relying, in any
manner, on the Company or any of its employees or representatives). Optionee
understands and agrees that any and all tax consequences resulting from the
Option and its grant, exercise and vesting, and the sale or other taxable
disposition of the Shares, is solely and exclusively the responsibility of
Optionee without any expectation or understanding that the Company or any of its
employees or representatives will pay or reimburse Optionee for such taxes or
other items.

 

14.     Optionee Compliance with Laws. Optionee agrees to take all steps
necessary to comply with all applicable provisions of federal and state
securities laws in exercising his or her rights to the Option.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LEARNING TREE INTERNATIONAL, INC.

2018 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

 

 

Date:_________________

 

 

 

 

Learning Tree International, Inc.

13650 Dulles Technology Drive, 4th Floor

Herndon, VA 20171-6150

Attention: Chief Financial Officer

 

1.      Exercise of Option. Effective as of today, I, ________________, hereby
elect to purchase _______ shares (the “Shares”) of the Common Stock of Learning
Tree International, Inc. (the “Company”) by exercising my Option granted
pursuant to the Incentive Stock Option Award Agreement dated _____________,
20     (the “Award Agreement”).

 

2.      Delivery of Payment. With this Notice, I am enclosing the full purchase
price of $_____ for the Shares in the following form (check the applicable box):
☐ cash; ☐ check; ☐ shares of Common Stock; ☐ consideration delivered by a
licensed broker under a cashless exercise program; or reduction in the amount of
Company liability to me. If I am paying with shares of Common Stock, I hereby
represent and warrant that I previously purchased such shares on the open market
or acquired them more than six months previously through exercise of a stock
option. I agree to deliver to Learning Tree withholding taxes due within five
(5) days of receiving a written demand from Learning Tree.

 

3.      Representations of Purchaser. I acknowledge that I have received, read
and understood the Plan and the Award Agreement, and I agree to abide by and be
bound by their terms and conditions.

 

4.      Rights as Shareholder. Until the issuance of the Shares, I will not have
any right to vote the Shares or receive dividends thereon or exercise any other
rights as a shareholder with respect to the Shares.

 

5.      Tax Consultation. I represent that I have consulted with any tax
consultants I deem advisable in connection with the purchase or disposition of
the Shares and that I am not relying on Learning Tree for any tax advice.

 

 

--------------------------------------------------------------------------------

 

 

         

Submitted by:

  

 

 

Accepted by:

PURCHASER

  

 

 

LEARNING TREE INTERNATIONAL, INC.

     

 

  

 

 

 

Signature

  

 

 

By

     

 

  

 

 

 

Print Name

Address:

  

 

 

Title

Address:

13650 Dulles Technology Drive, 4th Floor

Herndon, VA 20171-6150

     

 

  

 

 

 

 

 

 